DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 10 and 17 contains the trademark/trade name Linux OS, Windows OS, and Mac OS.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe operating systems and, accordingly, the identification/description is indefinite.

Claims 9-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “the remaining processor” in the last line. There is insufficient antecedent basis for this limitation in the claim.
	Claims 10-15 depend from claim 9 and incorporate the same indefinite language as recited in claim 9.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recited “The computing system according to claim 5, wherein the first application program comprises image processing” that is improper dependent claim because a claim cannot depend on itself.  Applicant may cancel the claim, amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-2, 4-6, 9-13 are rejected under 35 U.S.C. 103 as being obvious over LIU et al. (CN 109542829 A, hereinafter LIU) in view of RONSSE et al. (US 20210093952 A1, hereinafter RONSSE).
Regarding claim 1.  
LIU discloses:
A computing system (LIU, see at least par. [0016], the present application provides an electronic device) comprising:
a first central processing unit (CPU) (LIU, see pars. [0090], The processor 4001 may be a CPU);
a first graphic processing unit (GPU) connected to the first CPU (LIU, see at least lines 3-5 of the par. [0093], The processor 4001 (CPU) is configured to execute the application program code stored in the memory 4003, so as to realize the control apparatus of the GPU device in the multi-system); and
a memory connected to the first CPU and the first GPU (LIU, see at least lines 1-5 of the par. [0093], The memory 4003 is used for storing the application program code for executing the solution of the present application, and the execution is controlled by the processor 4001 . The processor 4001 is configured to execute the application program code stored in the memory 4003, so as to realize the control apparatus of the GPU device in the multi-system provided by the embodiment shown in FIG. 2 .), 
the memory (LIU, see par. [0093], The memory 4003) containing a first operating system and a second operating system (LIU, see at least par. [0094] providing the simulated GPU device to the first operating system ensures that after the first operating system loses control of the real GPU device, it can continue to use the simulated GPU device to continue to provide services, while the real GPU device is provided to the second operating system The system completes the switching of the real GPU device from the first operating system to the second operating system, and realizes the purpose of dynamically switching the real GPU device between different operating systems), 
wherein one of the first CPU and the first GPU (LIU, see par. [0093]) , and 
during operation of the first application program, the one of the first CPU and the first GPU suspends operation of the base operating system ((LIU, see at least par. [0077]  The system switching detection module 201 is configured to interrupt the control of the real image processor GPU device by the first operating system when detecting a switching request between the first operating system and the second operating system, and create a GPU device through snapshot technology snapshot;).).

LIU does not explicitly operates a first application program using the first operating system as a base operating system; and dynamically transfers operation of the first application program to the second operating system.  However, 
RONSSE discloses: 
operates a first application program using the first operating system as a base operating system (RONSSE, see at least pars. [0023] In certain example embodiments, different game devices may run different operating systems or other system software. In such instances the version or instance of the game program that is used to run the same game may be different between the respective game devices that are running different system software. For example, one version of a game program may be compiled to run on a Linux architecture, another may be compiled to run on a Microsoft Windows architecture, another may be compiled to run on the architecture for a Nintendo 3DS, and another may be compiled to run on the architecture for the Nintendo Switch. In other examples, a game device may run an emulator program that is used to emulate a given operating system or other system software. Thus, for example, a computing device that is running Linux may also run emulator software the emulates, for example, the Nintendo Entertainment System (NES). This may thus allow the same computing device to operate games and other applications that were not originally programmed to developed for such architectures (e.g., NES games may be executed via an emulator on the game device running Linux). In certain example embodiments, starting a game program according to the techniques herein may also include starting an emulator program for that game program.), and
dynamically transfers operation of the first application program to the second operating system (RONSSE, see at least par. [0017] As illustratively shown in FIGS. 1A and 1B, functionality is provided that allows users to switch (e.g., seamlessly) between computer systems that are executing the same or similar computer applications (such as video games). In certain examples, the seamless transition is provided by transferring (e.g., continuously or streaming) state data of an application running on a first computing device to a second computing device that is running (or will start running) the same or similar application (such as a video game application) on the second computing device.)
Both LIU and RONSSE are directed to method and apparatus for a GPU/CPU device in a multi-system and electronic device to operate image processing applications or video processing applications using operation systems.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of LIU, with modification of the operation systems with operates a first application program using the first operating system as a base operating system; and dynamically transfers operation of the first application program to the second operating system as provided by RONSSE. The modification to provides an improved method and apparatus for operating the image processing applications or the video processing applications to allow users to flexibly play, work, or otherwise use their computing devices. For example, techniques for facilitating or allowing users to use and experience the same applications and other content between computer systems in a seamless manner. (RONSSE, see par. [0004]).

Regarding claim 2.  LIU in view of RONSSE further disclose: 
wherein the first operating system and the second operating system are selected from the group containing: Linux OS, Windows OS, and Mac OS (LIU, see at least par. [0045], Specifically, the first operating system and the second operating system are both operating systems on the electronic device. In practical application, the operating system on the electronic device may be a win7 system, a vista system, a Linux system, or the like).

Regarding claim 4.  LIU in view of RONSSE further discloses:  
wherein the one of the first CPU and the first GPU dynamically transfers operation to the second operating system by swapping the base operating system into a storage state in the memory while preserving operation of the first application program (LIU, see at least par. [0021], detecting a switching request between the first operating system and the second operating system, interrupting the control of the real GPU device by the first operating system, and creating a GPU by using the snapshot technology at the same time The device snapshot is used to simulate the GPU device snapshot to obtain the simulated GPU device, which solves the problem of computing consumption and resource storage caused by using the first operating system to simulate the GPU device in the prior art; then, the simulated GPU device is provided to the first operation. The system ensures that after the first operating system loses control of the real GPU device, it can continue to provide services by using the simulated GPU device, while providing the real GPU device to the second operating system, completing the real GPU device from the first operation. The switching of the system to the second operating system realizes the purpose of dynamically switching the real GPU device between different operating systems.)

Regarding claim 5.  LIU in view of RONSEE further discloses:
wherein the first application program comprises image processing (RONSSE, see at least par. [0108] In some embodiments, each or any of the processors 402 is or includes, for example, a graphical processing unit (GPU), which may be an electronic circuit designed to generate images).
Both LIU and RONSSE are directed to method and apparatus for a GPU/CPU device in a multi-system and electronic device to operate image processing applications or video processing applications using operation systems.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of LIU, with the modification of the operation systems with wherein the first application program comprises image processing as provided by RONSSE. The modification to provides an improved method and apparatus for operating the image processing applications or the video processing applications to allow users to flexibly play, work, or otherwise use their computing devices. For example, techniques for facilitating or allowing users to use and experience the same applications and other content between computer systems in a seamless manner. (RONSSE, see par. [0004]).

Regarding claim 6.  LIU in view of RONSEE further discloses:
wherein the first application program comprises video processing (RONSSE, see at least [0046] Thus, a game program receives (and processes) input that is provided by a user “ReceiveInput( ).” For example, a user presses a button on a keyboard. That input and other data is then used to update the game state for the game that is being played “UpdateGameState( ).” For example, by updating the location of virtual objects that are in a virtual game space and the like. Images are then generated based on the game state that was just updated “Render( ).” This may involve generating images using virtual cameras for a 3D game space and the like or generating images of a 2D game space. Other types of output beyond images may also be generated, such as sounds or other physical phenomena).
Both LIU and RONSSE are directed to method and apparatus for a GPU/CPU device in a multi-system and electronic device to operate image processing applications or video processing applications using operation systems.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of LIU, with the modification of the operation systems wherein the first application program comprises video processing as provided by RONSSE. The modification to provides an improved method and apparatus for operating the image processing applications or the video processing applications to allow users to flexibly play, work, or otherwise use their computing devices. For example, techniques for facilitating or allowing users to use and experience the same applications and other content between computer systems in a seamless manner. (RONSSE, see par. [0004]).

Regarding claim 9.  LIU discloses:
A method of video processing (LIU, see at least par. [0008], In a first aspect, the present application provides a method for controlling a GPU device in a multi-system), comprising: 
operating  processing application program using a first operating system of a first processor for a computing device (LIU, see at least lines 1-3 of the par. [0055],  In practical application, the first operating system controls the real GPU device, the first operating system can send computing tasks to the real GPU device through the virtual CPU provided to the first operating system); 
simultaneously operating  processing application program using a second operating system of a second processor for the computing device (LIU, see at least the lines 4-8 of the par. [0055], the hypervisor detects the first operating system and the second operating system. During the switching request between the hypervisors, the hypervisor controls the virtual CPU provided to the first operating system to suspend work. At this time, the first operating system can no longer send new computing tasks, so the real GPU device will no longer receive the data sent by the first operating system. A new computing task, thereby realizing the purpose of interrupting the control of the real GPU device by the first operating system.); and
to transfer operation of one of  processing application program and the  application program to the remaining processor (LIU, see at least par. [0082], For the embodiment of the present application, by providing the simulated GPU device to the first operating system, it solves the problem that the first operating system can control the simulated GPU device after losing control of the real GPU device, so that the simulated GPU device can be transferred to the first operating system. Purpose of service.).
dynamically suspending operation of one of the first processor and second processor (LIU, see at least par. [0077]  The system switching detection module 201 is configured to interrupt the control of the real image processor GPU device by the first operating system when detecting a switching request between the first operating system and the second operating system, and create a GPU device through snapshot technology snapshot;).
LIU does not explicitly teach operation of first video processing application and the second video processing application.  However, RONSSE discloses:
The first video processing application and the second video processing application (RONSSE, [0017] [0017] As illustratively shown in FIGS. 1A and 1B, functionality is provided that allows users to switch (e.g., seamlessly) between computer systems that are executing the same or similar computer applications (such as video games). In certain examples, the seamless transition is provided by transferring (e.g., continuously or streaming) state data of an application running on a first computing device to a second computing device that is running (or will start running) the same or similar application (such as a video game application) on the second computing device. The application on the second computing device may be executed in the background and the execution of such an application may be not be readily visible to a person that is operating and/or viewing the display of the second computing device. An example game device (e.g., a computing device that is used to play a video game) is shown in FIG. 2 that provides functionality for handling saving, transferring, and loading state data. FIG. 3 is a signal diagram that shows how two different game devices communicate with one another according to certain example embodiments. For example, while the user is playing a game on the first computing device, state data is repeatedly transferred (e.g., streamed) from the first to the second device until, for example, the user decides to switch to playing the game on the second computing device. When the user switches to using the second computing device (and the game that is running thereon), the already started game that had been updated with the repeatedly transferred state data handles a seamless transition to the second game device for the user. The first game device then switches to becoming a listener device. In effect, the two game devices switch roles, one becomes the device playing a game (and providing state data), and the other becomes a device listening to and updating the game (based on provided state data).).
Both LIU and RONSSE are directed to method and apparatus for a GPU/CPU device in a multi-system and electronic device to operate image processing applications or video processing applications using operation systems.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of LIU, with operation of first video processing application and the second video processing application as provided by RONSSE. The modification to provides an improved method and apparatus for an improved method and apparatus for operating the image processing applications or the video processing applications to allow users to flexibly play, work, or otherwise use their computing devices. For example, techniques for facilitating or allowing users to use and experience the same applications and other content between computer systems in a seamless manner. (RONSSE, see par. [0004]).

Regarding claim 10.  LIU in view of RONSSE further discloses: 
wherein the first operating system and the second operating system are selected from the group containing: Linux OS, Windows OS, and Mac OS (LIU, see at least par. [0045], Specifically, the first operating system and the second operating system are both operating systems on the electronic device. In practical application, the operating system on the electronic device may be a win7 system, a vista system, a Linux system, or the like).

Regarding claim 11.  LIU in view of RONSSE further discloses: 
wherein the first processor comprises a central processing unit (CPU) and the second processor comprises a graphic processing unit (GPU) (LIU, see at least par. [0021] In practical application, the first operating system controls the real GPU device, the first operating system can send computing tasks to the real GPU device through the virtual CPU provided to the first operating system, and the hypervisor detects the first operating system and the second operating system. During the switching request between the hypervisors, the hypervisor controls the virtual CPU provided to the first operating system to suspend work. At this time, the first operating system can no longer send new computing tasks, so the real GPU device will no longer receive the data sent by the first operating system. A new computing task, thereby realizing the purpose of interrupting the control of the real GPU device by the first operating system.).

Regarding claim 12. LIU in view of RONSSE further discloses: 
wherein the central processing unit comprises a plurality of CPUs (RONSSE, see at least par. [0021], a game device may use cloud-based computing resources (e.g., CPUs.)).
Both LIU and RONSSE are directed to method and apparatus for a GPU/CPU device in a multi-system and electronic device to operate image processing applications or video processing applications using operation systems.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of LIU, with the modification of the operation system with wherein the central processing unit comprises a plurality of CPUs as provided by LIU. The modification to provides an improved method and apparatus for an improved method and apparatus for operating the image processing applications or the video processing applications to allow users to flexibly play, work, or otherwise use their computing devices. For example, techniques for facilitating or allowing users to use and experience the same applications and other content between computer systems in a seamless manner. (RONSSE, see par. [0004]).

Regarding claim 13.  LIU in view of RONSSE further discloses the method of video processing according to claim 11, wherein the graphic processing unit comprises a plurality of GPUs (RONSSE, [0021] In certain example embodiments, a game device may use cloud-based computing resources (e.g., CPUs, memory device, and/or GPUs that are hosted in a cloud-based computing environment) to execute a game program).
Both LIU and RONSSE are directed to method and apparatus for a GPU/CPU device in a multi-system and electronic device to operate image processing applications or video processing applications using operation systems.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of LIU, with the modification of the operation system with wherein the graphic processing unit comprises a plurality of GPUs as provided by RONSSE. The modification to provides an improved method and apparatus for an improved method and apparatus for operating the image processing applications or the video processing applications to allow users to flexibly play, work, or otherwise use their computing devices. For example, techniques for facilitating or allowing users to use and experience the same applications and other content between computer systems in a seamless manner. (RONSSE, see par. [0004]).

	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being obvious over LIU et al. (CN 109542829A, hereinafter LIU) in view of RONSSE et al. (US 20210093952 A1, hereinafter RONSSE), as applied claims 1 and claim 9 above and further in view of Kamada et al. (US 6108683 A, hereinafter Kamada).
Regarding claim 3.  LIU in view of RONSSE does not explicitly teach wherein the one of the first CPU and the first GPU suspends operation of the base operating system for approximately 100 milliseconds.  However,
Kamada discloses:
wherein the one of the first CPU and the first GPU suspends operation of the base operating system for approximately 100 milliseconds (Kamada. See at least col. Lines 27-39. (the user process 12-3 specifies the CPU utilization time in a period (namely, CPU time, during which the user process by itself utilizes the CPU, within a period (or cycle)), for example, 10 ms. As a result of receiving the demand for admission, this program advances to step S33 whereupon the class change instructing portion 16 checks whether a sum of the total CPU utilization time of the user processes registered in the process management table 18 and the CPU utilization time required by the user process having made the demand for admission is shorter than a predetermined time, namely, 100 ms.).
LIU, RONSSE and Kamada are directed to method and apparatus for a GPU/CPU device in a multi-system and electronic device to operate image processing applications or video processing applications using operation systems.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of LIU, with the modification of the operation systems with wherein the one of the first CPU and the first GPU suspends operation of the base operating system for approximately 100 milliseconds as provided by Kamada. The modification to provides an improved method and apparatus for operating the image processing applications or the video processing applications to reproduce videos and audios smoothly, certain processes should be carried out securely at predetermined time intervals. (Kamada, see col. 1 and lines 50-52).

Regarding claim 14.  LIU in view of RONSSE does not explicitly teaches wherein suspending operation of one of the first processor and second processor comprises suspending operation of its operating system for approximately 100 milliseconds.  However, 
Kamada discloses:
wherein suspending operation of one of the first processor and second processor comprises suspending operation of its operating system for approximately 100 milliseconds (Kamada. See at least col. Lines 27-39. (the user process 12-3 specifies the CPU utilization time in a period (namely, CPU time, during which the user process by itself utilizes the CPU, within a period (or cycle)), for example, 10 ms. As a result of receiving the demand for admission, this program advances to step S33 whereupon the class change instructing portion 16 checks whether a sum of the total CPU utilization time of the user processes registered in the process management table 18 and the CPU utilization time required by the user process having made the demand for admission is shorter than a predetermined time, namely, 100 ms.).
LIU, RONSSE and Kamada are directed to method and apparatus for a GPU/CPU device in a multi-system and electronic device to operate image processing applications or video processing applications using operation systems.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of LIU, with the modification of the operation systems with wherein suspending operation of one of the first processor and second processor comprises suspending operation of its operating system for approximately 100 milliseconds as provided by Kamada.  The modification to provides an improved method and apparatus for operating the image processing applications or the video processing applications to reproduce videos and audios smoothly, certain processes should be carried out securely at predetermined time intervals. (Kamada, see col. 1 and lines 50-52).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (CN 109542829A, hereinafter LIU) in view of RONSSE et al. (US 20210093952 A1, hereinafter RONSSE), as applied claim 1 above and further in view of COORAY et al. (US 20180293183 A1, hereinafter COORAY).
Regarding claim 7.  LIU in view of RONSSE does not explicitly teach wherein the first central processing unit comprises a plurality of CPUs.  However, 
COORAY discloses:
 wherein the first central processing unit comprises a plurality of CPUs (COORAY, see at least par. [0187], Exemplary integrated circuit 1200 includes one or more application processor(s) 1205 (e.g., CPUs), at least one graphics processor 1210, and may additionally include an image processor 1215 and/or a video processor 1220, any of which may be a modular IP core from the same or multiple different design facilities.)
LIU, RONSEE and COORAY are directed to method and apparatus for a GPU/CPU device in a multi-system and electronic device to operate image processing applications or video processing applications using operation systems.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of LIU, with the modification of the operation systems with wherein the first central processing unit comprises a plurality of CPUs as provided by COORAY.  The modification to provides an improved method and apparatus for operating the image processing applications or the video processing applications to allow users to increasing performance of GPUs in servers to support 3D, media and GPGPU workloads. (COORAY, see par. [0003]).

Regarding claim 8. LIU In view of RONSEE and further in view of COORAY further discloses: 
wherein the first graphic processing unit comprises a plurality of GPUs (COORAY, see FIG. 5 and at least par. [0046], In this exemplary embodiment, the multiple accelerators are graphics processing units (GPUs). A first GPU 506a and a second GPU 506b are shown in FIG. 5, although a computing node may in some embodiments include three, four, five, six, or eight GPUs).
LIU, RONSEE and COORAY are directed to method and apparatus for a GPU/CPU device in a multi-system and electronic device to operate image processing applications or video processing applications using operation systems.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of LIU, with the modification of the operation systems with wherein the first graphic processing unit comprises a plurality of GPUs as provided by COORAY.  The modification to provides an improved method and apparatus for operating the image processing applications or the video processing applications to allow users to increasing performance of GPUs in servers to support 3D, media and GPGPU workloads. (COORAY, see par. [0003]).
	
	Claim 15 is rejected under 35 U.S.C. 103 as being obvious over LIU et al. (CN 109542829A, hereinafter LIU) in view of RONSSE et al. (US 20210093952 A1, hereinafter RONSSE), further in view of Kamada et al. (US 6108683 A, hereinafter Kamada) as applied claim 14 above, and further view of ASARO et al. (US 20200167291 A1, hereinafter ASARO).
Regarding claim 15.  LIU in view of RONSSE and further in view of Kamada further discloses:
swapping the suspended one of the at least one CPU and the at least one GPU into a storage state in the memory while preserving operation of the video processing application program (LIU, see at least par. [0021], The beneficial effects brought by the technical solutions provided by the embodiments of the present application are: detecting a switching request between the first operating system and the second operating system, interrupting the control of the real GPU device by the first operating system, and creating a GPU by using the snapshot technology at the same time The device snapshot is used to simulate the GPU device snapshot to obtain the simulated GPU device, which solves the problem of computing consumption and resource storage caused by using the first operating system to simulate the GPU device in the prior art; then, the simulated GPU device is provided to the first operation. The system ensures that after the first operating system loses control of the real GPU device, it can continue to provide services by using the simulated GPU device, while providing the real GPU device to the second operating system, completing the real GPU device from the first operation. The switching of the system to the second operating system realizes the purpose of dynamically switching the real GPU device between different operating systems.); 
changing operation of the suspended one of the first processor and second processor to a different operating system (LIU, see at least par. [0066] In actual application, the hypervisor controls the virtual CPU provided to the second operating system in advance to suspend work, to achieve the purpose of interrupting the control of the second operating system on the simulated GPU device A, the hypervisor provides the real GPU device to the second operating system, and the hypervisor controls The virtual CPU provided to the second operating system resumes work, so that the second operating system controls the real GPU device, thereby realizing the purpose of dynamically switching the real GPU device between the first operating system and the second operating system), 
, and
resuming operation of the one of the first processor and second processor using the different operating system (LIU, see at least par. [0073], Operating system B sends a switching request to the hypervisor. When the hypervisor detects the switching request from the operating system B to the operating system A, the hypervisor controls the virtual CPU provided to the operating system B to suspend work, and the hypervisor uses the snapshot technology to create a snapshot of the GPU device. The snapshot of the GPU device created here is input to the GPU thermal simulation service module for simulation. After obtaining the simulated GPU device B, the hypervisor provides the simulated GPU device B to the operating system of B, and the hypervisor controls the virtual CPU provided to the operating system of B to resume work. The OS uses emulated GPU device B for the purpose.).
LIU in view of RONSSE and further in view of Kamada does not explicitly teach remapping the memory to the suspended one of the first processor and second processor.  However, 
ASARO discloses:
remapping the memory to the suspended one of the first processor and second processor (ASARO, see at least par. [0012] FIG. 1 illustrates a processing system 100 that employs a dynamic memory remapping mode in accordance with at least one embodiment. The processing system 100 includes a first processor 102, a second processor 104, a device memory 106 utilized by the first processor 102, and a system memory 108 shared by the first processor 102 and the second processor 104. For purposes of illustration, the processing system 100 is described in the example implementation whereby the first processor 102 includes a graphics processing unit (GPU) and the second processor 104 includes a host central processing unit (CPU), and thus processors 102, 104 are referred to herein as GPU 102 and host CPU 104, respectively. The memories 106, 108 include any of a variety of random access memories or combinations thereof, such as a double-data-rate dynamic random access memory (DDR DRAM), a graphics DDR DRAM (GDDR DRAM), and the like.).
LIU, RONSSE, Kamada and ASARO are directed to method and apparatus for a GPU/CPU device in a multi-system and electronic device to operate image processing applications or video processing applications using operation systems.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of LIU, with the modification of the operation systems with remapping the memory to the suspended one of the first processor and second processor as provided by ASARO. The modification to provides an improved method and apparatus for operating the image processing applications or the video processing applications to solve the problem of physical address may map to different virtual addresses at different stages often complicates software debugging efforts in multi-mapped memory systems (ASARO).

15.	Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over LIU et al. (CN 109542829 (A), hereinafter LIU) in view of RONSSE (US 20210093952 A1, hereinafter RONSSE) and further in view of in view of ASARO et al. (US 20200167291 A1, hereinafter ASARO).
Regarding claim 16.  LIU discloses:
A method (LIU, see at least par. [0008], In a first aspect, the present application provides a method for controlling a GPU device in a multi-system), comprising:
operating a  processing application program in a computer system having at least one central processing unit (CPU), at least one graphic processing unit (GPU) (LIU, see at least lines 1-3 of the par. [0055],  In practical application, the first operating system controls the real GPU device, the first operating system can send computing tasks to the real GPU device through the virtual CPU provided to the first operating system); and
memory storing instructions for execution by the at least one CPU and at least one GPU, (LIU, see at least par. [0019], One or more application programs, wherein the one or more application programs are stored in memory and configured to be executed by one or more processors, the one or more programs are configured to: execute a method of controlling a GPU device in a multi-system) 
wherein the instructions comprise a first operating system and a second operating system (LIU, see at least par. [0013], The system switching detection module is used to interrupt the control of the real image processor GPU device by the first operating system when detecting a switching request between the first operating system and the second operating system, and create a snapshot of the GPU device through the snapshot technology), the first  processing application program being operated on the at least one CPU (LIU, see at least par. [0055], the first operating system controls the real GPU device, the first operating system can send computing tasks to the real GPU device through the virtual CPU provided to the first operating system);
simultaneously operating   processing application program in the computer system, the  processing application program being operated on the at least one GPU (LIU, see at least the last three lines of the par. [0021], The switching of the system to the second operating system realizes the purpose of dynamically switching the real GPU device between different operating systems.);
dynamically suspending operation of one of the at least one CPU and the at least one GPU (LIU, see at least par. [0077]  The system switching detection module 201 is configured to interrupt the control of the real image processor GPU device by the first operating system when detecting a switching request between the first operating system and the second operating system, and create a GPU device through snapshot technology snapshot;).
swapping the suspended one of the at least one CPU and the at least one GPU into a storage state in the memory (LIU, see at least par. [0021], The beneficial effects brought by the technical solutions provided by the embodiments of the present application are: detecting a switching request between the first operating system and the second operating system, interrupting the control of the real GPU device by the first operating system, and creating a GPU by using the snapshot technology at the same time The device snapshot is used to simulate the GPU device snapshot to obtain the simulated GPU device, which solves the problem of computing consumption and resource storage caused by using the first operating system to simulate the GPU device in the prior art; then, the simulated GPU device is provided to the first operation. The system ensures that after the first operating system loses control of the real GPU device, it can continue to provide services by using the simulated GPU device, while providing the real GPU device to the second operating system, completing the real GPU device from the first operation. The switching of the system to the second operating system realizes the purpose of dynamically switching the real GPU device between different operating systems.); 
changing operation of the suspended one of the at least one CPU and the at least one GPU to a different operating system (LIU, see at least par. [0066] In actual application, the hypervisor controls the virtual CPU provided to the second operating system in advance to suspend work, to achieve the purpose of interrupting the control of the second operating system on the simulated GPU device A, the hypervisor provides the real GPU device to the second operating system, and the hypervisor controls The virtual CPU provided to the second operating system resumes work, so that the second operating system controls the real GPU device, thereby realizing the purpose of dynamically switching the real GPU device between the first operating system and the second operating system.); 
resuming operation of the one of the at least one CPU and the at least one GPU using the different operating system (LIU, see at least par. [0073], Operating system B sends a switching request to the hypervisor. When the hypervisor detects the switching request from the operating system B to the operating system A, the hypervisor controls the virtual CPU provided to the operating system B to suspend work, and the hypervisor uses the snapshot technology to create a snapshot of the GPU device. The snapshot of the GPU device created here is input to the GPU thermal simulation service module for simulation. After obtaining the simulated GPU device B, the hypervisor provides the simulated GPU device B to the operating system of B, and the hypervisor controls the virtual CPU provided to the operating system of B to resume work. The OS uses emulated GPU device B for the purpose.).
LIU does not explicitly teach a first video processing application program and a second video processing application program. However, 
RONSSE discloses:
a first video processing application program and a second video processing application program (RONSSE, see at least par. [0017] As illustratively shown in FIGS. 1A and 1B, functionality is provided that allows users to switch (e.g., seamlessly) between computer systems that are executing the same or similar computer applications (such as video games). In certain examples, the seamless transition is provided by transferring (e.g., continuously or streaming) state data of an application running on a first computing device to a second computing device that is running (or will start running) the same or similar application (such as a video game application) on the second computing device. The application on the second computing device may be executed in the background and the execution of such an application may be not be readily visible to a person that is operating and/or viewing the display of the second computing device.
LIU and RONSSE are directed to method and apparatus for a GPU/CPU device in a multi-system and electronic device to operate image processing applications or video processing applications using operation systems.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of LIU, with the modification of the operation systems with a first video processing application program and a second video processing application program as provided by RONSSE. The modification to provides an improved method and apparatus for an improved method and apparatus for operating the image processing applications or the video processing applications to allow users to flexibly play, work, or otherwise use their computing devices. For example, techniques for facilitating or allowing users to use and experience the same applications and other content between computer systems in a seamless manner. (RONSSE, see par. [0004]).
LIU in view of RONSSE does not explicitly teach remapping the memory to the suspended one of the at least one CPU and the at least one GPU.  However, 
ASARO discloses:
remapping the memory to the suspended one of the at least one CPU and the at least one GPU (ASARO, see at least par. [0012] FIG. 1 illustrates a processing system 100 that employs a dynamic memory remapping mode in accordance with at least one embodiment. The processing system 100 includes a first processor 102, a second processor 104, a device memory 106 utilized by the first processor 102, and a system memory 108 shared by the first processor 102 and the second processor 104. For purposes of illustration, the processing system 100 is described in the example implementation whereby the first processor 102 includes a graphics processing unit (GPU) and the second processor 104 includes a host central processing unit (CPU), and thus processors 102, 104 are referred to herein as GPU 102 and host CPU 104, respectively. The memories 106, 108 include any of a variety of random access memories or combinations thereof, such as a double-data-rate dynamic random access memory (DDR DRAM), a graphics DDR DRAM (GDDR DRAM), and the like.);
LIU, RONSSE and ASARO are directed to method and apparatus for a GPU/CPU device in a multi-system and electronic device to operate image processing applications or video processing applications using operation systems.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of LIU, with the modification of the operation systems with remapping the memory to the suspended one of the first processor and second processor as provided by ASARO. The modification to provides an improved method and apparatus for operating the image processing applications or the video processing applications to solve the problem of physical address may map to different virtual addresses at different stages often complicates software debugging efforts in multi-mapped memory systems (ASARO, see par. [0001]).

Regarding claim 17.  LIU in view of RONSSE and further in view of ASARO further discloses:
wherein the first operating system and the second operating system are selected from the group containing: Linux OS, Windows OS, and Mac OS (LIU, see at least par. [0045], Specifically, the first operating system and the second operating system are both operating systems on the electronic device. In practical application, the operating system on the electronic device may be a win7 system, a vista system, a Linux system, or the like).

Regarding claim 19.  LIU in view of RONSSE and further in view of ASARO further discloses:
wherein swapping the suspended one of the at least one CPU and the at least one GPU into a storage state in the memory preserves operation of the video processing application program in its current state (LIU, see at least par. [0040]Wherein, in step S101, when a switching request between the first operating system and the second operating system is detected, the control of the real image processor GPU device by the first operating system is interrupted, and a snapshot of the GPU device is created through a snapshot technology.).

Regarding claim 20.  LIU in view of RONSSE and further in view of ASARO further discloses:
wherein the at least one central processing unit comprises a plurality of CPUs and the at least one graphic processing unit comprises a plurality of GPUs (RONSSE, see at least par. [0021] In certain example embodiments, a game device may use cloud-based computing resources (e.g., CPUs, memory device, and/or GPUs that are hosted in a cloud-based computing environment) to execute a game program).
LIU, RONSSE and ASARO are directed to method and apparatus for a GPU/CPU device in a multi-system and electronic device to operate image processing applications or video processing applications using operation systems.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of LIU, with wherein the at least one central processing unit comprises a plurality of CPUs and the at least one graphic processing unit comprises a plurality of GPUs as provided by RONSSE. The modification to provides an improved method and apparatus for an improved method and apparatus for operating the image processing applications or the video processing applications to allow users to flexibly play, work, or otherwise use their computing devices. For example, techniques for facilitating or allowing users to use and experience the same applications and other content between computer systems in a seamless manner. (RONSSE, see par. [0004]).

16.	Claim 18 is rejected under 35 U.S.C. 103 as being obvious over LIU et al. (CN 109542829 (A), hereinafter LIU) in view of RONSSE (US 20210093952 A1, hereinafter RONSSE), further in view of  ASARO et al. (US 20200167291 A1, hereinafter ASARO), as applied by claim 16 above and further in view of Kamada et al. (US 6108683 A, hereinafter Kamada).
Regarding claim 18.  LIU, RONSSE and ASARO does not explicitly teach wherein the one of the at least one CPU and the at least one GPU suspends operation of its operating system for approximately 100 milliseconds.  However, 
Kamada discloses:
wherein the one of the at least one CPU and the at least one GPU suspends operation of its operating system for approximately 100 milliseconds (Kamada. See at least col. Lines 27-39. (the user process 12-3 specifies the CPU utilization time in a period (namely, CPU time, during which the user process by itself utilizes the CPU, within a period (or cycle)), for example, 10 ms. As a result of receiving the demand for admission, this program advances to step S33 whereupon the class change instructing portion 16 checks whether a sum of the total CPU utilization time of the user processes registered in the process management table 18 and the CPU utilization time required by the user process having made the demand for admission is shorter than a predetermined time, namely, 100 ms.).
LIU, RONSSE, ASARO and Kamada are directed to method and apparatus for a GPU/CPU device in a multi-system and electronic device to operate image processing applications or video processing applications using operation systems.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of LIU, with the modification of the operation systems with wherein the one of the first CPU and the first GPU suspends operation of the base operating system for approximately 100 milliseconds as provided by Kamada.  The modification to provides an improved method and apparatus for operating the image processing applications or the video processing applications to reproduce videos and audios smoothly, certain processes should be carried out securely at predetermined time intervals. (Kamada, see col. 1 and lines 50-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE M TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/           Examiner, Art Unit 2616                                                                                                                                                                                             
/WILLIAM A BEUTEL/           Primary Examiner, Art Unit 2616